Exhibit 23 Consent of Independent Registered Public Accounting Firm To the Board of Directors First Bancorp Troy, North Carolina We consent to the incorporation by reference in the Registration Statement of First Bancorp on Form S-8 relating to the First Bancorp 2004 Stock Option Plan (File no. 333-118570), the Registration Statement on Form S-8 relating to additional shares available for issuance under the First Bancorp 1994 Stock Option Plan (File no. 333-150375), Amendment No. 1 to the Registration Statement on Form S-8 relating to the First Bancorp 1994 Stock Option Plan (File no. 033-82542), the Registration Statement of First Bancorp on Form S-8 relating to the First Bancorp 1994 Stock Option Plan (File no. 333-58668), the Registration Statement on Form S-8 related to the First Bancorp 2007 Equity Plan (File no. 333-150100), the Registration Statement on Form S-8 related to the Great Pee Dee Bancorp, Inc. stock option plan (File no. 333-150377), the Registration Statement on Form S-3D relating to the First Bancorp Dividend Reinvestment and Common Stock Purchase Plan (File no. 333-167856), and the Registration Statement of First Bancorp on Form S-3, and its first amendment, relating to preferred stock, common stock and warrants associated with First Bancorp’s participation in the United States Treasury’s Capital Purchase Program (File no. 333-157182) of our report dated March 15, 2011, relating to our audits of the consolidated balance sheets of First Bancorp and subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of income, comprehensive income, shareholders’ equity and cash flows for each of the three years in the period ended December 31, 2010, which appears in the December 31, 2010 Annual Report on Form 10-K of First Bancorp. /s/ Elliott Davis, PLLC Greenville, South Carolina March 15, 2011
